DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Action
Receipt of Remarks filed on 10/29/2020 is acknowledged.  Claims 1-9 filed on 04/25/2019 are pending in this application.  

Response to Election/Restrictions
Applicant's election of group (I), without traverse, in the reply filed on 10/29/2020 is acknowledged.  The election of group (I) encompassed claims 1-7 (see Remarks: page 2 of 3).
Status of Claims
Accordingly, claims 1-7 are presented for examination on the merits for patentability as they read upon the elected subject matter and claims 8-9 directed to non-elected invention is withdrawn.
Priority
The present application is a Continuation (CON) of 10/592,750 filed on 09/14/2006 (abandoned), which is a 371 of PCT/IL2005/000274 filed on 03/09/2005, and the 

Information Disclosure Statement
The information disclosure statements filed on 01/29/2021 and 02/08/2021 have been considered.

Objection to Specification
The specification filed on 04/25/2019 is objected to because of the following informalities:
(i)	at page 2, line 27; page 5, line 25; & page 8, line 24, there is a missing period (.) at the end of the sentence;
(ii)	at page 6, line 3, the sentence is ended with double periods (..);
(iii)	at page 6, line 3, the spelling of “lingo” should be corrected to “ligno”;
(iv)	at page 3, line 32 & page 4, line 14, the word “Mixing”; at page 4, lie 1, 17, 22 & 31, the word “Optionally”; at page 5, line 5, the word “Insecticides”; & at page 6, line 1-2, the words “Rosin”, “Alkyl”  “Sodium”, it is suggested that those letters should be lower case letters instead of upper case;
(v)	at page 2, line 26,  the phrase “…described process. d90” is suggested be amended to “…described process.  D90” because “D90” is place at the beginning of the sentence; and
at page 4, line 28, the underline (-) in this phrase “and_a d90” should be deleted; and
at page 5, line 12 (see below image):
[AltContent: arrow]
    PNG
    media_image1.png
    201
    821
    media_image1.png
    Greyscale

 It is suggested that a semi-colon (;) (not a period) is used following the word manconzeb because it appears that the line 12 is continuing at line 14-15.
(vi)	at page 1, line 5-6, 9, 11, 14, 16-17, 19, 21-22, 25 & 29; & page 8, line 6, 14-16, 19 & 22-23 recite the following words (see underlines set forth below) that have inconsistent font:

    PNG
    media_image2.png
    593
    688
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    225
    669
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    680
    media_image4.png
    Greyscale
.
Claim Objection
Claims 1-7 are objected to because of the following informalities:
(i)	Claim 1 recites the process steps of (a)….(b) without the conjunction word “and”, which is suggested be added in the claim.  In addition, claim 1 recites the word “Mixing” (see line 5), which is suggested be amended to “mixing” for claim formality purposes.
(ii)	Claim 5 recites the phrase “the pesticides are selected form….” in plural form, which is suggested be amended to a singular form “the pesticide is selected from….” for proper antecedent support as the preceding claim 1 recited “a pesticide” in singular form.

Claim 6 recites the names “the fungicidally active compounds” (see line 2-3) and “the herbicidal active compounds” (see line 4-5), which are not consistent with the preceding names “fungicides” and “herbicides” recited in claim 5.
(iv)	Claim 7 recites the name “the organic water-miscible solvent”, which is suggested be corrected to “the water miscible organic solvent” (see claim 1, line 3) for claim formality purposes.
In addition, claim 7 recites a solvent “N-methyl pyrolidone” wherein the spelling of “pyrolidone” should be “pyrrolidone”.
Appropriate corrections are required.  Claims 2-4 are also objected because they depend from the objected claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description Requirement
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the 
The specification discloses the fungicidally active compounds can be strobilurins, i.e. azoxystrobin and analogues (see specification: page 5, line 10-12); and the herbicidal active compounds can be, i.e. aryloxyphenoxy15 derivatives (see specification: page 5, line 14-15) according to the invention.  A review of the language of the claim indicates that the term “analogues” recited in the claim is drawn to a genus, e.g. it can be any chemical compound that is structurally similar to a strobilurin compound but differs in composition (i.e. as in the replacement of one atom by an atom of a different element or in the presence of a particular functional group), according to the definition of “analogues” defined in the Merriam Webster Online Dictionary, but there is no example of said analogues explicitly disclosed.  Likewise, the term “derivative” recited in the claim is drawn to an aryloxyphenoxy genus, i.e. any chemical compound structurally related to an aryloxyphenoxy compound and theoretically derivable from it, according to the definition of “derivative” defined in the Merriam Webster Online Dictionary, but there is no example of said derivative explicitly disclosed.  
The disclosure of a single disclosed species may provide an adequate written description of a genus when the species disclosed is representative of the genus. The present claim encompasses any and all chemicals that can exist as the “analogue” or can exist as the “aryloxyphenoxy derivative”.  There is substantial variability among the species of this term “analogues” and “aryloxyphenoxy derivatives” encompassed within the scope of the claims, i.e. aryloxyphenoxy compounds can have widely differing structures and corresponding biological activities.




Weighing all the factors, including the breadth of the claim reading on chemicals, yet to be discovered, the lack of correlation between structure and function of the “analogues” or “aryloxyphenoxy derivatives”, level of knowledge and skill in the art, one of ordinary skill in the art would not recognize from the disclosure that the applicant was in possession of the entire genus of analogues and the entire genus of aryloxyphenoxy derivatives.  At best, it simply indicates that one should run tests on a wide spectrum of compounds in the hope that at least one of them will work. Neither the exemplary embodiments nor the specification’s general method appears to describe structural features, in structural terms, that are common to the genus. That is, the specification provides neither a representative number of species for “analogues” and “derivatives” to describe the claimed genus, nor does it provide a description of structural features that are common to the “analogues” and “derivatives” that would provide the same function.  In essence, the specification simply directs those skilled in the art to go figure out for themselves the structure of the claimed drug.   Hence, the written description requirement is not satisfied.


The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
(1)	Claim 5 recites “wherein the pesticides are selected from among insecticides, fungicides and herbicides…” which is indefinite because the phrase “selected from among” as written is an improper Markush format which equates to the transitional phrase “comprising”.  As such, the claim language as written can be read as the "pesticides" comprise ALL of the listed pesticides.
If applicants intend to mean that the pesticides are to be in alternative form, applicants need to amend the claim to reflect the correct scope, e.g. using the proper Markush language “the pesticide is selected from the group consisting of insecticides, fungicides, and herbicides”.
	(2)	Claims 6-7 recite multiple Markush groupings, i.e. the insecticides, the fungicides, the herbicides, the organic water-miscible solvents.  However, the alternative usable members recited in those Markush groupings are written using an improper Markush format “selected from among a group comprising….and….” which is indefinite, because it is improper to use the term “comprising” instead of “consisting” to indicate alternatively usable members.
Since the phrase “comprising” is fully open-ended and does not exclude additional, unrecited elements, whereas the phrase “consisting” excludes any element, step, or ingredient not specified in the claim, the use of the phrase “comprising” in a claims 6-7 are rendered indefinite.
(4)	Claim 5 recites “wherein the pesticides are selected…..insecticides, fungicides and herbicides having a solubility in water not greater than 0.1% w/w”, which is indefinite because it is not clear if said solubility property is referring to the herbicides, or Applicant means to recite “wherein the pesticides having a solubility in water not greater than 0.2 % w/w”.
(5)	Claim 6 recites a Markush group “dinitroanilines and diphenyl ethers” which is indefinite because it is not clear if Applicants intend to recite two separated subgenus “dinitroanilines, diphenyl ethers” similarly as the other subgenus in the claim that are separated by a comma (,); OR Applicants are claiming a group of compounds having structure of dinitroanilines and diphenyl ethers in each compound.  Since one ordinary skilled in the art cannot reasonably determine the scope of the compounds covered by the term “dinitroanilines and diphenyl ethers”, the claim is rendered indefinite.
Claim 6 recites “strobilurins and analogues” and “aryloxyphenoxy derivatives” which are indefinite because the specification does not provide either a representative number of species for “analogues” and “aryloxyphenoxy derivatives” OR the specification does not show the core structure of an “analogue” or “aryloxyphenoxy derivatives” that would provide the same function. 
The Merriam Webster Online Dictionary defines “derivative” to mean: “a chemical substance related structurally to another substance and theoretically derivable from it". Thus, it is unclear which chemical substances are theoretically possible that one can use in this invention. Furthermore, Wermuth (attached Drug Discovery Today, 2006, 11(7/8), 348-354) teaches that small changes in chemical structure can lead to different chemical activity (see: page 349, last paragraph right column; Figure 2, page 350; and Table 1, 
Furthermore, the Merriam Webster Online Dictionary defines “analog: to mean a chemical compound that is structurally similar to another but differs in composition (as in the replacement of one atom by an atom of a different element or in the presence of a particular functional group).  Since there is no guidance provided in the specification, one ordinary skilled in the art would not reasonably determine the metes and bounds of what compounds are covered under the term “analogues”.

Claim Interpretation
For claim interpretation purposes, the Examiner takes the position that the Markush groupings recited in the claims 5-7 are written in the alternative form as “selected from the group consisting of….and….” for the following art rejection.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JENSEN et al. (WO 92/10937 A1 is disclosed in IDS filed 01/29/2021, page 1).
JENSEN teaches a process for preparing an aqueous suspension formulation wherein pesticidal particles are dispersed (see: page 12, line 9-12).
For claim 1, JENSEN teaches an example of the process (see: page 13, Example I; & page 4, line 2-11), which comprises the steps:
(a) solubilizing an active water-insoluble pesticidal material “propionamide” (also see: page 5, line 34-35) with a water-miscible solvent “N-methyl 2-pyrrolidone (NMP)” (also see: page 10, line 23) and dispersant “alkylated vinylpyrrolidone polymer (Ganex P-904) (also see: page 9, line 1-3) to result a concentrate in the form of a true solution.
Noted that the dispersant “Ganex P-904” taught by JENSEN is an alkylated vinylpyrrolidone polymer, which reads on the “surface active agent” of claim 1, as the instant specification recites the surface active agent as claimed can be a polymeric surfactant (see specification filed on 04/25/2019, page 5, line 32). 
As such, the “solubilizing” step taught by JENSEN reads on the “dissolving” step (a) of claim 1, wherein a pesticide solution is formed.  JENSEN’s teaching also reads on the components “pesticide” and “water-miscible organic solvent” of claim 1.
 (b) The above concentrate (in true solution form) is then mixed with water to form an aqueous diluted formulation wherein the pesticide particles are dispersed in the diluted formulation (see: page 13, Example I; & page 4, line 20-21).
As such, the “mixing” step taught by JENSEN reads on the “mixing” step (b) of claim 1, wherein an aqueous pesticide dispersion is formed.
Noted that a “dispersion” is defined in chemistry as “a system where a substance is dispersed in a medium” (see attachment for its definition obtained online from Merriam Webster).  As such, JENSEN’s “aqueous diluted formulation wherein the pesticide particles are dispersed in the formulation” reads on the “aqueous pesticide dispersion” of claim 1.
For claim 3, JENSEN teaches the dispersant “alkylated vinylpyrrolidone polymer (Ganex P-904) (see: page 9, line 1-3; & page 13: Example I), which is the claimed surface 
For claim 5, JENSEN teaches that the active water-insoluble pesticidal material useful in preparing the concentrate has an inherent water-solubility of “less than 500 parts per million” (see: page 5, line 16-20), which can be converted to “less than 0.05 %” and, thus, reads on the water-solubility of the pesticide is “not greater than 0.2 %” as claimed.
For claim 6, JENSEN teaches the water-insoluble pesticidal material can be, e.g. atrazine (see: page 5, line 21-28; and page 13: Example II, line 32).  As such, the “atrazine” reads on the claimed pesticide can be an herbicidal active compound “triazine” (see: instant claim 6, line 8), because “atrazine” (see below structure) is a species of triazine subgenus, as evidenced by the attached Data Sheet of Atrazine (obtained online from Compendium of Pesticide Common Names):

    PNG
    media_image5.png
    279
    345
    media_image5.png
    Greyscale
.
For claim 7, JENSEN teaches the water-miscible solvent can be N-methyl 2-pyrrolidone (NMP) (see: page 10, line 13 & 23), which reads on the same solvent “N-methyl pyrrolidone” (see: instant claim 7, line 2) as claimed.

Note to Applicant
Alternatively, if the claims are not interpreted as being fully anticipated by JENSEN et al., then the following rejection will apply under obviousness.



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(1)	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over JENSEN et al. (WO 92/10937 A1 is disclosed in IDS filed 01/29/2021, page 1).


Applicants Claim
Applicants claim a process for preparing an aqueous pesticide dispersion comprising the steps of:
a) dissolving a pesticidal active ingredient in a water miscible organic solvent to 5obtain a pesticide solution;
b) mixing the pesticide solution with water in the presence of surface active agents to form an aqueous pesticide dispersion.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
JENSEN teaches a process for preparing an aqueous suspension formulation wherein pesticidal particles are dispersed (see: page 12, line 9-12).
For claim 1, JENSEN teaches an example of the process (see: page 13, Example I; & page 4, line 2-11), which comprises the steps:
(a) solubilizing an active water-insoluble pesticidal material “propionamide” (also see: page 5, line 34-35) with a water-miscible solvent “N-methyl 2-pyrrolidone (NMP)” (also see: page 10, line 23) and dispersant “alkylated vinylpyrrolidone polymer (Ganex P-904) (also see: page 9, line 1-3) to result a concentrate in the form of a true solution.
Noted that the dispersant “Ganex P-904” taught by JENSEN is an alkylated vinylpyrrolidone polymer, which reads on the “surface active agent” of claim 1, as the instant specification recites the surface active agent as claimed can be a polymeric surfactant (see specification filed on 04/25/2019, page 5, line 32). 
As such, the “solubilizing” step taught by JENSEN reads on the “dissolving” step (a) of claim 1, wherein a pesticide solution is formed.  JENSEN’s teaching also reads on the components “pesticide” and “water-miscible organic solvent” of claim 1.
 (b) The above concentrate (in true solution form) is then mixed with water to form an aqueous diluted formulation wherein the pesticide particles are dispersed in the diluted formulation (see: page 13, Example I; & page 4, line 20-21).
As such, the “mixing” step taught by JENSEN reads on the “mixing” step (b) of claim 1, wherein an aqueous pesticide dispersion is formed.
Noted that a “dispersion” is defined in chemistry as “a system where a substance is dispersed in a medium” (see attachment for its definition obtained online from Merriam Webster).  As such, JENSEN’s “aqueous diluted formulation wherein the pesticide particles are dispersed in the formulation” reads on the “aqueous pesticide dispersion” of claim 1.
For claim 2, JENSEN teaches that additional dispersants can be used, i.e. as combination, wherein one of the suitable dispersants can be “nonylphenol-50 mole ethylene oxide adduct” (T-Det N-50), depending on the specific final usage (see: page 9, line 1-3 & 15-17; page 5, line 1; & page 10, line 9-23).  As such, the dispersant “nonylphenol-50 mole ethylene oxide adduct” taught by JENSEN reads on the additional “dispersion-stabilizing agent” as claimed, as evidenced by the instant specification, which recites that stabilizing agent, i.e. alkyl phenol ethoxylated, can be used (see instant specification filed on 04/25/2019: page 6, line 2).
For claim 3, JENSEN teaches the dispersant “alkylated vinylpyrrolidone polymer (Ganex P-904) (see: page 9, line 1-3; & page 13: Example I), which is the claimed surface active agent as discussed supra, is added together with the pesticide and solvent to form the true solution before mixing with water.  
For claim 5, JENSEN teaches that the active water-insoluble pesticidal material useful in preparing the concentrate has an inherent water-solubility of “less than 500 parts 
For claim 6, JENSEN teaches the water-insoluble pesticidal material can be, e.g. atrazine (see: page 5, line 21-28; and page 13: Example II, line 32).  As such, the “atrazine” reads on the claimed pesticide can be a herbicidal active compound “triazine” (see: instant claim 6, line 8), because “atrazine” (see below structure) is a species of triazine subgenus, as evidenced by the attached Data Sheet of Atrazine (obtained online from Compendium of Pesticide Common Names):

    PNG
    media_image5.png
    279
    345
    media_image5.png
    Greyscale
.
For claim 7, JENSEN teaches the water-miscible solvent can be N-methyl 2-pyrrolidone (NMP) (see: page 10, line 13 & 23), which reads on the same solvent “N-methyl pyrrolidone” (see: instant claim 7, line 2) as claimed.

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
JENSEN teaches all elements, including the process steps and formulation ingredients, required by the instant claim 1, as discussed supra.  But JENSEN does not explicitly disclose a specific example which comprises an additional dispersant, as recited in the instant claim 2.  However, JENSEN expressly suggests that more than one listed dispersant can be used depending on the specific final usage.



Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to follow JENSEN’s process, i.e. to solubilize the water-insoluble pesticide in water-miscible solvent and dispersant to form a true concentrate solution, and then dilute the concentrate solution with water to form an aqueous pesticide formulation wherein pesticide particles are formed and dispersed therein, because JENSEN teaches the advantage of such process is that the concentrate solution formed from said process is storage stable where the water-insoluble active material can be maintained homogeneously throughout the concentrate solution prior to use, and when it is ready for agricultural field use, said concentrate solution can form into particle suspension, upon dilution with water, which is readily suspendable and resistant to crystal growth (see JENSEN: page 3, line 11-30).
One ordinary skill in the art at the time the invention was made would have been motivated to include additional dispersants, i.e. use a combination of dispersants, instead of a single dispersant because JENSEN expressly suggests that, if necessary or desirable, more than one listed dispersant can be used in combination together with one or more active pesticidal materials, depending on the specific final usage.  
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

(2)	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over JENSEN et al. (WO 92/10937 A1 is disclosed in IDS filed 01/29/2021, page 1) as applied to claims 1-3 and 5-7, in view of WEST, M. (U.S. Patent No. 5,612,372A).

Applicants Claim
Applicants claim a process for preparing an aqueous pesticide dispersion comprising the steps of:
a) dissolving a pesticidal active ingredient in a water miscible organic solvent to 5obtain a pesticide solution;
b) mixing the pesticide solution with water in the presence of surface active agents to form an aqueous pesticide dispersion;
wherein the surface active agents are added to water to obtain an aqueous solution, followed by the mixing of the pesticide solution with said aqueous solution.

Determination of the scope and content of the prior art 
(MPEP 2141.01)
The teachings of JENSEN have been set forth above, wherein JENSEN teaches the dispersant, which is the claimed surface active agent as discussed supra, is added together with the pesticide and solvent to form the true solution before mixing with water.  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
However, JENSEN does not teach the surface active agents are added to water to obtain an aqueous solution, followed by the mixing of the pesticide solution with said aqueous solution, as recited in instant claim 4. The deficiency is suggested by the other reference WEST.

West then teaches that such dispersion in water dilution can be formed by combining a dispersant composition with a liquid pesticide formulation in a number of different ways, wherein the dispersant composition comprises a dispersant and water see: col. 2, line 21-24; & col. 4, line 6-10), and the pesticide formulation comprises a pesticide and DMSO as solvent (see: col. 3, line 4-55; & col. 4, line 6-10).  The combination then may be further diluted with water where the degree of dilution depending upon the particular situation to be treated (see: col. 2, line 21-30).  As such, it reads on the mixing step of claim 4. 
WEST further suggests that such process is largely a matter of routine testing that those working in this art can readily carry out in order to obtain optimum results, and WEST indicated that the resulted dispersion provide unexpectedly good levels of pesticidal activity and that the solution are non-corrosive to mild steel system (see: col. 2, line 21-30).  
Finding of prima facie obviousness Rational and Motivation
(MPEP 2142-2143)
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to modify JENSEN’s process to produce the aqueous pesticide dispersion, i.e. to combine a dispersant composition (comprising dispersant and water) 
From the teaching of the reference, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claims are allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEI-PING CHUI whose telephone number is (571) 272-9078.  The examiner can normally be reached on M-F 7:00 a.m. - 3:30 p.m.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X. Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. C./
Examiner, Art Unit 1616  

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616